MEMORANDUM **
Everett Dale Thomas appeals pro se the tax court’s judgment upholding the Commissioner of Internal Revenue’s determinations of income tax deficiencies and ad*771ditions to tax for Thomas’ tax years 1993 to 1998 and the tax court’s imposition of a $5,000 penalty. We affirm.
The tax court correctly upheld the Commissioner’s deficiency determinations, where Thomas stipulated that he received the wages and interest income asserted by the Commissioner. See generally 26 U.S.C. §§ 1, 61; Brushaber v. Union Pac. R.R. Co., 240 U.S. 1, 16-17, 36 S.Ct. 236, 60 L.Ed. 493 (1916); Maisano v. United States, 908 F.2d 408, 409 (9th Cir.1990); Root v. Commissioner, 847 F.2d 1379, 1381 (9th Cir.1988).
The tax court did not clearly err in sustaining the additions to tax. Allen v. Commissioner, 925 F.2d 348, 353 (9th Cir.1991). Nor did the tax court did abuse its discretion in imposing a $5,000 penalty under 26 U.S.C. § 6673(a) on the ground that Thomas’ positions were frivolous and that he maintained the proceedings primarily for delay. Wolf v. Commissioner, 4 F.3d 709, 716 (9th Cir.1993).
We GRANT in part the Commissioner’s request, pursuant to 28 U.S.C. § 1912 and Fed. R.App. P. 38, for sanctions on account of Thomas’ maintaining this frivolous appeal. Sanctions are imposed in the amount of two thousand dollars ($2,000).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.